NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAMIAN E. GRIFFIN,                              No. 17-16295

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01361-BAM

 v.
                                                MEMORANDUM*
DAVID LONG, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                           Submitted January 16, 2018**

Before:       REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Damian E. Griffin, a California state prisoner, appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging due

process violations related to deductions from his inmate trust account. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether the magistrate


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge validly entered judgment on behalf of the district court. Allen v. Meyer, 755
F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Griffin consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Griffin’s action before

the named defendants had been served. See 28 U.S.C. §§ 1915A(a),

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order

and remand for further proceedings.

      VACATED and REMANDED.




                                          2                                   17-16295